Denman, P. J.
(concurring). I concur in the result that the order must be reversed and that the complaint and cross claims against United Refining Company of Pennsylvania, doing business as Kwik Fill, and Rochester Gasoline Corp. (defendants) must be dismissed. I write separately to set forth my view that, as a matter of law, defendants, as the owner and operator of the gas station, owed no duty to Richard Di Ponzio (plaintiff) to prevent him from being struck by a vehicle left idling and unattended by another patron. I also write to set forth my view that, as a matter of law, defendants’ alleged negligence was not the proximate cause of plaintiff’s injury.
I agree that a landowner generally has a duty to " 'act as a reasonable man in maintaining his property in a reasonably safe condition in view of all the circumstances, including the likelihood of injury to others, the seriousness of the injury, and the burden of avoiding the risk’ ” (Basso v Miller, 40 NY2d 233, 241, quoting Smith v Arbaugh’s Rest, 469 F2d 97, 100, cert denied 412 US 939). Here, however, we are not called upon to determine the general duty of a landowner, but rather its duty to prevent a specific injury under specific circumstances. The issue of duty is typically a question of law (Palka v Servicemaster Mgt. Servs. Corp., 83 NY2d 579, 585). "[T]he definition of the existence and scope of an alleged tortfeasor’s duty is usually a legal, policy-laden declaration reserved for Judges to make prior to submitting anything to fact-finding or jury consideration” (Palka v Servicemaster Mgt. Servs. Corp., 83 NY2d 579, 585, supra; see, De Angelis v Lutheran Med. Ctr., 58 NY2d 1053, 1055).
''[D]uty is not something derived or discerned from an algebraic formula. Rather, it coalesces from vectored forces including logic, science, weighty competing socioeconomic policies and sometimes contractual assumptions of responsibility. *147These sources contribute to pinpointing and apportioning of societal risks and to an allocation of burdens of loss and reparation on a fair, prudent basis * * *
"[W]hile the existence of a duty involves scrutiny of the wrongfulness of a defendant’s action or inaction, it correspondingly necessitates an examination of an injured person’s reasonable expectation of the care owed and the basis for the expectation and the legal imposition of a duty” (Palka v Servicemaster Mgt. Servs. Corp., supra, at 585).
"The risk reasonably to be perceived defines the duty to be obeyed, and risk imports relation” (Palsgraf v Long Is. R. R. Co., 248 NY 339, 344, rearg denied 249 NY 511). " '[W]henever one person is by circumstances placed in such a position with regard to another that every one of ordinary sense who did think would at once recognize that if he did not use ordinary care and skill in his own conduct with regard to the circumstances he would cause danger of injury to the person or property of the other, a duty arises to use ordinary care and skill to avoid such danger’ ” (Havas v Victory Paper Stock Co., 49 NY2d 381, 386).
I would hold that the relationship between a gas station owner and patron does not give rise to a duty on the part of the owner to protect the patron from being struck by an unattended vehicle of another patron (cf., Pulka v Edelman, 40 NY2d 781, 783-785, rearg denied 41 NY2d 901; Grandy v Bavaro, 134 AD2d 957, lv denied 71 NY2d 802; Stone v Williams, 97 AD2d 509, affd 64 NY2d 639). Defendants had no opportunity, and thus no obligation, to protect plaintiff against the unforeseeable risk that another patron’s car would suffer a mechanical malfunction or inexplicably jump into gear. Defendants took all reasonable precautions when they posted the legally required warning to customers to shut off their engines. The fact that a patron ignored that warning is not the fault or responsibility of defendants. Moreover, it would be unreasonable to require defendants to monitor and enforce their customers’ compliance with that warning. "[I]n no sense, can it be said that there was, in fact, a reasonable opportunity to stop drivers from disregarding these precautions * * * Accordingly, to say that a duty to use care arose from the relationship of the [gas station] to its patrons when there was no opportunity to fulfill that duty, places an unreasonable burden on the [gas station], indeed” (Pulka v Edelman, supra, at 784). "In the absence of duty, there is no breach and without a breach there is no liability” (Pulka v Edelman, supra, at 782; see, Williams v State of New York, 308 NY 548, 557).
*148Similarly, I would hold, as a matter of law, that any alleged negligence on the part of defendants in maintaining their premises was not a proximate cause of plaintiffs injury (see, Stone v Williams, 64 NY2d 639, 642, supra; Margolin v Friedman, 43 NY2d 982, 983; Abazis v Parks, 189 AD2d 739, lv denied 82 NY2d 652; Grandy v Bavaro, supra, at 958). The sole proximate cause was the malfunctioning of the vehicle. Plaintiffs claim is ostensibly premised on a theory of landowner liability, yet here "[t]he premises 'merely furnished the condition or occasion for the occurrence of the event rather than one of its causes’ ” (Margolin v Friedman, supra, at 983, quoting Sheehan v City of New York, 40 NY2d 496, 503).
Balio, J., concurs with Wesley, J.; Denman, P. J., concurs in result in a separate opinion; Green and Boehm, JJ., dissent and vote to affirm for reasons stated in decision at Supreme Court, Fisher, J.
Order reversed, on the law, without costs, motion granted and complaint and cross claims against defendants United Refining Company of Pennsylvania, doing business as Kwik Fill, and Rochester Gasoline Corp. dismissed.